               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BASHEEM SMALLS,                      :      CIVIL NO. 1:17-CV-2237
                                     :
            Plaintiff                :      (Chief Judge Conner)
                                     :
      v.                             :
                                     :
C.O. SASSAMAN, et al.,               :
                                     :
            Defendants               :

                                    ORDER

      AND NOW, this 4th day of September, 2019, upon consideration defendants’

partial motion (Doc. 20) to dismiss and for summary judgment, and in accordance

with the accompanying memorandum, it is hereby ORDERED that:

      1.    The motion (Doc. 20) to dismiss is GRANTED as follows:

            a.    The claims against defendants Brown, Weaver, Reed, Yost,
                  Lyons, and Spaulding are DISMISSED for lack of personal
                  involvement. The claim against Martin for retaliation is likewise
                  dismissed. The Clerk of Court is directed to TERMINATE
                  defendants Brown, Weaver, Reed, Yost, Lyons, Martin and
                  Spaulding as parties to this action.

            b.    The First Amendment retaliation claim is DISMISSED.

      2.    The motion (Doc. 20) for summary judgment is granted in part and
            denied in part as follows:

            a.    The motion is DENIED based on failure to exhaust the claim
                  that defendant Sassaman touched Smalls on his genitalia.

            b.    The motion is GRANTED with respect to the excessive force
                  claim against defendant Sassaman. Entry of judgment is
                  deferred pending further order of court.
      3.    Defendant Sassaman shall FILE an answer or appropriate pretrial
            motion to the remaining claim of sexual assault as set forth in the
            complaint in accordance with the Federal Rules of Civil Procedure. 1

      4.    Any appeal from this order is DEEMED frivolous and not in good faith.
            See 28 U.S.C. § 1915(a)(3).




                                     /S/ CHRISTOPHER C. CONNER
                                     Christopher C. Conner, Chief Judge
                                     United States District Court
                                     Middle District of Pennsylvania




      1
      Defendants did not seek summary judgment on Smalls’ sexual assault claim.
See Doc. 23 at 4.
